Citation Nr: 1448370	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was certified to the Board by the RO in Atlanta, Georgia.  

In March 2013, the Veteran testified before the undersigned Acting Veterans Law Judge.  She indicated that she was submitting additional evidence - specifically, a letter from her nurse practitioner - and that she wished to waive initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript at 2, 5; 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in Virtual VA includes a copy of the hearing transcript and updated VA outpatient treatment records.  The updated VA outpatient treatment records have not been considered by the AOJ since the claim was last adjudicated in the April 2011 Statement of the Case (SOC) and the Veteran has not submitted a waiver with respect to this evidence.  The evidence, however, shows ongoing treatment for hypertension, which is duplicative of evidence already of record.  Therefore it is not pertinent and a remand for initial consideration by the AOJ is unnecessary.  The electronic folder otherwise includes only duplicative or irrelevant documents.  


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO declined to reopen a claim for service connection for hypertension.  The Veteran was informed of that decision and of her appellate rights, but did not appeal.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence added to the record since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.  

3.  The preponderance of the evidence shows that the Veteran's elevated blood pressure in service is not related to her hypertension which manifested many years after separation.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that declined to reopen the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

2.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in July 2008 addressed all notice elements required by Kent.  In light of the favorable action taken below with regard to reopening the claim, further discussion as to the VCAA for new and material evidence is not required at this time.  

For the claim of entitlement to service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination most recently in January 2011.  There is no additional evidence that need be obtained.  

New and Material Evidence

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, the Veteran's initial claim for service connection for hypertension was denied in a November 1990 rating decision because the condition was not shown in service.  The Veteran was notified of the decision and her appellate rights, but she did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final.  

The RO declined to reopen the claim in October 2008.  The Veteran was notified of the decision and her appellate rights, but she did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, this decision also became final.  

The evidence received since the final October 2008 rating decision is new and material.  In particular, the Veteran's testimony and a March 2013 letter from a VA nurse practitioner relate her hypertension to service.  Moreover, for the purposes of reopening a claim, the credibility of the statements is presumed.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus), the claim is reopened.

Service Connection

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim is for hypertension, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Merits of the Claim

The Veteran asserts her hypertension manifested in service when she was diagnosed with preeclampsia during her pregnancy.  See Board Hearing Tr. at 3.  For the reasons explained below, after careful consideration of the medical and lay evidence, the Board finds that service connection for hypertension is not warranted.

The Veteran's July 1979 entrance examination makes no note of any blood pressure conditions.  There is no record of hypertension in service or within a year of discharge.  Service records do show several instances of high blood pressure.  For example, in June 1980, blood pressure was 120/90, in April 1982 it was 148/96, and in May 1982 it was 134/100.  The Veteran was also diagnosed with possible pre-eclampsia in August 1981, which was confirmed the next month.  In August 1981 blood pressure was measured at 164/100, 174/100, and 180/90.  The Veteran gave birth in September 1981.  In October 1981, she was noted to have high blood pressure related to being postpartum.  In November 1981, her blood pressure was 112/90.  The Veteran also had many blood pressure readings in service that were within normal limits. 

After service, the Veteran was noted to have hypertension in a May 1990 VA record.  This record notes the Veteran's history of pre-eclampsia and stated that she had occasional high blood pressure ever since, but there are no records of this.  VA outpatient treatment records note ongoing treatment for hypertension.  

The Veteran was afforded a VA examination in January 2011.  There, the examiner noted that preeclampsia and hypertension coexist about 50 percent of the time, but that the Veteran did not have any hypertension prior to her pregnancy and that high blood pressure usually resolves within a few days of delivery.  The examiner added that some women require hypertension medication after discharge, but the Veteran did not.  Furthermore, she stated that blood pressure that continues to be elevated beyond 12 weeks after delivery is unlikely to be related to preeclampsia.  The examiner opined that the Veteran's current hypertension was less likely than not related to her preeclampsia in service.  Her rationale was that the Veteran's blood pressure was normotensive in the postpartum time period.  The only elevated blood pressure during her remaining time in service was when she was acutely ill or in pain.  The examiner noted that in such situations it is normal for blood pressure to elevate.  The examiner also noted that the Veteran had multiple other normal blood pressure readings and that there is no evidence of the development of hypertension within a year of discharge from service.  

The record also contains a March 2013 letter from a VA nurse practitioner who is treating the Veteran.  This letter states that the nurse has been treating the Veteran for her hypertension, which developed while in service.  Therefore, he concludes that the hypertension as likely as not developed due to her service.  He notes that the Veteran's VA treatment for hypertension dates back to 2007.  

The Veteran has also submitted written statements and presented testimony concerning her hypertension.  In her June 2011 VA-Form 9 (substantive appeal), the Veteran stated that she took potassium and garlic after leaving the hospital when she delivered, on the advice of some friends.  She stated that this regimen kept her hypertension under control and prevented her from having to go to a physician for treatment.  It was only when she stopped this regimen that she had a stroke and then started treatment and medication at VA for her hypertension.  The Veteran stated at her March 2013 hearing that she was diagnosed with preeclampsia and hypertension in service.  She noted that she took apple cider vinegar and honey on her mother's advice to reduce her blood pressure.  Once she stopped taking it, she had her stroke, which led to her going to the hospital and prescribed four hypertension medications.  The Veteran also noted that she had stress and headaches in service and the she received Social Security Administration benefits in part for her hypertension.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements and two contradicting medical opinions.  

The VA examiner's opinion is based a review of the claims file and is supported by strong rationale which explains the Veteran's elevated blood pressure in service but declines to relate it to her current hypertension.  The opinion is also consistent with the underlying medical evidence.  Therefore, the Board affords it significant weight.  On the other hand, the March 2013 nurse practitioner's opinion is conclusory and lacks any rationale for stating that hypertension developed in service.  Therefore, the Board affords this opinion little probative weight.  

The Board has also carefully considered the Veteran's lay statements that she developed hypertension in service and that she was able to control it with home remedies.  The Veteran is competent to describe her symptoms, such as headaches, both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to relate (i.e. provide a nexus) her hypertension to service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship. 

In sum, the Board concludes that there was no hypertension in service or within a year of separation and the weight of the evidence is against a nexus between the Veteran's in-service elevated blood pressure and her current hypertension.  As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, and to this extent only, the appeal is granted.  


Entitlement to service connection for hypertension is denied.  




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


